Citation Nr: 0828249	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-07 039	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for skeletal conditions, 
including left knee, fractured ribs, and a scarred lung.


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The veteran served on active duty January 1977 to August 
1984, August 1991 to December 1991, September 1994 to 
December 1994, and September 1996 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the San Diego, 
California Regional Office. The claim was then transferred to 
the Oakland, California Regional Office (RO).    

In the veteran's March 2007 substantive appeal (Form 9), he 
states that he had pneumonia in 1997 and lists his hip, 
elbow, and knees as having been injured in a "serious" 
military accident.  The Board refers these claims to the RO 
for appropriate adjudication.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for skeletal conditions, 
to include the left knee, fractured ribs, and lung scarring.  
In his September 2005 claim, the veteran states that a 
helicopter crash and a "military vehicle accident" were the 
source of his injuries. 

The Board has reviewed the veteran's entire claim file, and 
other than a May 1997 separation examination there are no 
service treatment records for the veteran's period of service 
from 1996 through 1997.  Also in the claim file is a January 
2006 signed release that references an Army hospital in 
Germany as well as a private health clinic in California; 
however there is no indication this release form was 
completed or mailed to the facilities listed.

Before the Board makes a decision, efforts should be made to 
obtain the 1996 to 1997 service treatment records. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service treatment 
records for the dates encompassing his 
active duty service in 1996 and 1997.  Any 
negative search results should be 
indicated in the record.

2.  After completion of the above, 
readjudicate the veteran's claim.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

